SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2014 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. CNPJ/MF No. 01.545.826/0001-07 NIRE 35.300.147.952 A Publicly Listed Company NOTICE TO SHAREHOLDERS We would like to communicate the Shareholders of Gafisa S.A. (“Company”) that are available at the headquarters of the Company, located in the City of São Paulo, State of São Paulo, at Avenida das Nações Unidas 8,501, 19 th floor, copy of the documents referred to in Article 133 of Law 6,404/76, regarding the fiscal year ended December 31, 2013, to be appreciated in the Company’s general annual shareholders’ meeting, to be held on April 25, 2014. We would also like to communicate, in accordance to applicable legislation, that the documents will be published in the appropriate time at the newspapers “Diário Oficial do Estado de São Paulo” and “O Estado de São Paulo”. São Paulo, February 26, 2014. André Bergstein Diretor de Relações com Investidores SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 26, 2014 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:ChiefExecutive Officer
